DETAILED ACTION
The present application, filed on 12/07/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 04/20/2022.
Claims 1-16 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 102019133406.3, filed on 12/06/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, filed 04/20/2022, with respect to the rejection(s) of claim(s) 1, and 10 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of 35 USC 103.
Applicant’s arguments, filed 04/20/2022, with respect to claims 8, and 9 have been fully considered and are persuasive. The rejection of claims 8-9 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (DE 1,204,025), as cited by applicant, and Saito (US 7,926,378).
Regarding claim 1, Stoll discloses {Figures 1-4} a drag link guide assembly for guiding a drag link {3}, comprising a slide bushing {6} and a housing {4} enclosing the slide bushing, wherein the housing {4} comprises a socket portion {10} into which the slide bushing {6} is inserted, wherein the slide bushing {6} comprises a locating area {7} for the drag link {3} having a substantially circular cylindrical periphery with at least one plane torsional locking face {8}, the at least one plane torsional locking face {8} being configured to prevent a relative rotation between the drag link {3} and the slide bushing {6}.
However, Stoll does not explicitly disclose the slide bushing comprises an outward-pointing structure which interacts with a mating structure which is provided on an internal surface of the housing.
Saito teaches {Figures 2-8} the slide bushing {8} comprises an outward-pointing structure {8a} which interacts with a mating structure {64g} which is provided on the internal surface {64a} of the housing {64}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the slide bushing disclosed by Stoll to include an outward pointing structure formed on the slide bushing in order to “not generate any displacement in the rotating direction even during use for a long time, [making it] possible to prevent the durability from being lowered due to the deformation and the abrasion of the bush” {Col. 10, lines 28-35}.
Regarding claim 2, Stoll in view of Saito discloses all the aspects of claim 1. However, Stoll does not explicitly disclose that the outward-pointing structure is provided, at least in part, on a portion of the slide bushing projecting in an axial direction.
Saito teaches {Figures 4-7} that the outward-pointing structure {8a} is provided, at least in part, on a portion of the slide bushing {8} projecting in an axial direction.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the slide bushing disclosed by Stoll to include an outward pointing structure formed on the slide bushing in order to “not generate any displacement in the rotating direction even during use for a long time, [making it] possible to prevent the durability from being lowered due to the deformation and the abrasion of the bush” {Col. 10, lines 28-35}.
Regarding claim 3, Stoll in view of Saito discloses all the aspects of claim 2. However, Stoll does not explicitly disclose that the outward-pointing structure comprises multiple radially outward-projecting webs or projections and/or the mating structure comprises at least one depression in the internal surface of the housing.
Saito teaches {Figure 2-8} that the outward-pointing structure {8a} comprises multiple radially outward-projecting webs or projections {8c or Figure 7b} and/or the mating structure {64g} comprises at least one depression {64g1, 64g2} in the internal surface {64a} of the housing {64}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the slide bushing disclosed by Stoll to include an outward pointing structure formed on the slide bushing that interacts with a mating structure of the housing in order to “not generate any displacement in the rotating direction even during use for a long time, [making it] possible to prevent the durability from being lowered due to the deformation and the abrasion of the bush” {Col. 10, lines 28-35}.
Regarding claim 4, Stoll discloses {Figure 1} that an axial stop {step portion of housing 4} is provided at one end {right side} of the socket portion {10}.
Regarding claim 5, Stoll in view of Saito discloses all the aspects of claim 4. However, Stoll does not explicitly disclose that the mating structure is provided on the axial stop.
Saito teaches{Figure 2a} that the mating structure {64g} is provided on the axial stop {64f}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the slide bushing disclosed by Stoll to include the mating structure on the axial stop in order to “not generate any displacement in the rotating direction even during use for a long time, [making it] possible to prevent the durability from being lowered due to the deformation and the abrasion of the bush” {Col. 10, lines 28-35}.
Regarding claim 6, Stoll discloses {Figures 1-4} that the socket portion {10 (or interior of 4 containing 9, 6)} is of a substantially circular cylindrical formation and has a radially circumferential groove {3 grooves (left of 9, right of 9, right of 6)} on its inside {Figure 1}.
Regarding claim 7, Stoll discloses {Figures 1-4} that a fixing bush {9}, which fixes the slide bushing {6} in an axial direction inside the socket portion {interior of 4 in Figure 1}, is accommodated in the socket portion.
Regarding claim 10, Stoll discloses {Figures 1-4} a method for producing a drag link guide assembly for guiding a drag link {3}, comprising the following steps: - provision of a housing {4}, which comprises a socket portion {10}, and - insertion, into the socket portion of the housing, of a slide bushing {6} which comprises a locating area {7} for the drag link {3} having a substantially circular cylindrical periphery with at least one plane torsional locking face {8}, the at least one plane torsional locking face {8} being configured to prevent a relative rotation between the drag link {3} and the slide bushing {6}. 
However, Stoll does not explicitly disclose the slide bushing comprises an outward-pointing structure which when the slide bushing is inserted interacts with a mating structure that is provided on the internal surface of the housing.
Saito teaches {Figures 2-4, 6-7} the slide bushing {8} comprises an outward-pointing structure {8a} which when the slide bushing is inserted interacts with a mating structure {64g, 64g2} that is provided on the internal surface of the housing {64}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the slide bushing disclosed by Stoll to include an outward pointing structure formed on the slide bushing in order to “not generate any displacement in the rotating direction even during use for a long time, [making it] possible to prevent the durability from being lowered due to the deformation and the abrasion of the bush” {Col. 10, lines 28-35}.
Regarding claim 11, Stoll discloses {Figure 1} that a fixing bush {9}, which presses the slide bushing {6} against an axial stop {step portion of 4 in contact with the right side of 6} provided at the end of the locating area {7}, is inserted into the socket portion {10, interior of 4}.
Regarding claim 12, Stoll discloses {Figure 2} that the at least one plane torsional locking face {8} prevents the relative rotation between the drag link {3} and the slide bushing {6} when engaged to the drag link {3}.
Regarding claim 13, Stoll discloses {Figures 1-4} the drag link {3} having a flattening {5} that is engaged by the at least one torsional locking face {8} to prevent the relative rotation between the drag link {3} and the slide bushing {6}.

Allowable Subject Matter
Claims 14-16 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614